Exhibit 10.17

 

TRIKON TECHNOLOGIES, INC.

 

2004 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1 BACKGROUND AND PURPOSE

   1

            1.1

   Background and Effective Date    1

            1.2

   Purpose of the Plan    1

SECTION 2 DEFINITIONS

   1

            2.1

   “1934 Act”    1

            2.2

   “Affiliate”    1

            2.3

   “Award”    1

            2.4

   “Award Agreement”    1

            2.5

   “Board” or “Board of Directors”    1

            2.6

   “Cash Flow”    1

            2.7

   “Code”    1

            2.8

   “Committee”    1

            2.9

   “Company”    2

            2.10

   “Consultant”    2

            2.11

   “Director”    2

            2.12

   “Disability”    2

            2.13

   “Earnings Per Share”    2

            2.14

   “Employee”    2

            2.15

   “Exchange Program”    2

            2.16

   “Exercise Price”    2

            2.17

   “Fair Market Value”    2

            2.18

   “Fiscal Year”    2

            2.19

   “Grant Date”    2

            2.20

   “Incentive Stock Option”    2

            2.21

   “Income from Operations”    2

            2.22

   “Nonemployee Director”    2

            2.23

   “Nonqualified Stock Option”    2

            2.24

   “Option”    3

            2.25

   “Participant”    3

            2.26

   “Performance Goals”    3

            2.27

   “Performance Period”    3

            2.28

   “Period of Restriction”    3

            2.29

   “Plan”    3

            2.30

   “Profit After Tax”    3

            2.31

   “Profit Before Tax”    3

            2.32

   “Restricted Stock”    3

            2.33

   “Retirement”    3

            2.34

   “Return on Sales”    3

            2.35

   “Revenue”    3

            2.36

   “Rule 16b-3”    3

            2.37

   “Section 16 Person”    3

            2.38

   “Shares”    4

            2.39

   “Subsidiary”    4

            2.40

   “Termination of Service”    4

            2.41

   “Total Shareholder Return”    4

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 3 ADMINISTRATION

   4

            3.1

   The Committee    4

            3.2

   Authority of the Committee    4

            3.3

   Delegation by the Committee    4

            3.4

   Decisions Binding    4

SECTION 4 SHARES SUBJECT TO THE PLAN

   5

            4.1

   Number of Shares    5

            4.2

   Lapsed Awards    5

            4.3

   Adjustments in Awards and Authorized Shares    5

SECTION 5 STOCK OPTIONS

   5

            5.1

   Grant of Options    5

            5.2

   Award Agreement    5

            5.3

   Exercise Price    5

            5.4

   Expiration of Options    7

            5.5

   Exercisability of Options    6

            5.6

   Payment    6

            5.7

   Restrictions on Share Transferability    6

            5.8

   Certain Additional Provisions for Incentive Stock Options    6

SECTION 6 RESTRICTED STOCK

   7

            6.1

   Grant of Restricted Stock    7

            6.2

   Restricted Stock Agreement    7

            6.3

   Transferability    7

            6.4

   Other Restrictions    7

            6.5

   Removal of Restrictions    8

            6.6

   Voting Rights    8

            6.7

   Dividends and Other Distributions    8

            6.8

   Return of Restricted Stock to Company    8

SECTION 7 NONEMPLOYEE DIRECTOR OPTIONS

   8

            7.1

   Granting of Options    8

            7.2

   Terms of Options    8

SECTION 8 MISCELLANEOUS

   9

            8.1

   Deferrals    9

            8.2

   No Effect on Employment or Service    9

            8.3

   Participation    9

            8.4

   Indemnification    9

            8.5

   Successors    10

            8.6

   Limited Transferability of Awards    10

            8.7

   Beneficiary Designations    10

            8.8

   No Rights as Stockholder    10

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 9 AMENDMENT, TERMINATION, AND DURATION

   10

            9.1

   Amendment, Suspension, or Termination    10

            9.2

   Duration of the Plan    10

SECTION 10 TAX WITHHOLDING

   11

            10.1

   Withholding Requirements    11

            10.2

   Withholding Arrangements    11

SECTION 11 LEGAL CONSTRUCTION

   11

            11.1

   Gender and Number    11

            11.2

   Severability    11

            11.3

   Requirements of Law    11

            11.4

   Securities Law Compliance    11

            11.5

   Governing Law    11

            11.6

   Captions    11

EXECUTION

   11

 

iii



--------------------------------------------------------------------------------

TRIKON TECHNOLOGIES, INC.

2004 EQUITY INCENTIVE PLAN

 

SECTION 1

BACKGROUND AND PURPOSE

 

1.1 Background and Effective Date. The Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, and Restricted Stock. The Plan is
effective as of July 26, 2004, subject to ratification by an affirmative vote of
the holders of the Shares in accordance with applicable laws.

 

1.2 Purpose of the Plan. The Plan is intended to attract, motivate, and retain
(a) employees of the Company and its Affiliates and (b) consultants who provide
significant services to the Company and its Affiliates, and (c) directors of the
Company who are employees of neither the Company nor of any Affiliate. The Plan
also is designed to encourage stock ownership by Participants, thereby aligning
their interests with those of the Company’s shareholders and to permit the
payment of compensation that qualifies as performance-based compensation under
Section 162(m) of the Code.

 

SECTION 2

DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

2.2 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

 

2.3 “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options and/or Restricted Stock.

 

2.4 “Award Agreement” means the written agreement setting forth the terms and
conditions applicable to each Award granted under the Plan.

 

2.5 “Board” or “Board of Directors” means the Board of Directors of the Company.

 

2.6 “Cash Flow” means as to any Performance Period, the Company’s or a business
unit’s sum of Profit After Tax plus depreciation and amortization less capital
expenditures plus changes in working capital comprised of accounts receivable,
inventories, other current assets, trade accounts payable, accrued expenses,
product warranty, advance payments from customers and long-term accrued
expenses, determined in accordance with generally acceptable accounting
principles.

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

2.8 “Committee” means the committee appointed by the Board (pursuant to Section
3.1) to administer the Plan, or, if no committee is so appointed, the Board.

 

1



--------------------------------------------------------------------------------

2.9 “Company” means Trikon Technologies, Inc., a Delaware corporation, or any
successor thereto.

 

2.10 “Consultant” means any consultant, independent contractor or other person
who provides significant services to the Company or its Affiliates, but who is
neither an Employee nor a Director.

 

2.11 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

2.12 “Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Committee in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
nondiscriminatory standards adopted by the Committee from time to time.

 

2.13 “Earnings Per Share” means as to any Performance Period, the Company’s or a
business unit’s Profit After Tax, divided by a weighted average number of all
classes of common shares outstanding and dilutive common equivalent shares
deemed outstanding, determined in accordance with generally accepted accounting
principles.

 

2.14 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

 

2.15 “Exchange Program” means a program established by the Committee under which
outstanding Awards are amended to provide for a lower Exercise Price or
surrendered or cancelled in exchange for (a) Awards of the same type (which may
have lower Exercise Prices or purchase prices), (b) a different type of Award,
(c) cash, or (d) a combination of (a), (b) and/or (c).

 

2.16 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

 

2.17 “Fair Market Value” means the closing price per Share on the Nasdaq
National Market on the relevant date, or if there were no sales on such date,
the arithmetic mean of the closing price per Share on the nearest day before and
the nearest day after the relevant date, as determined by the Committee. In the
absence of an established market for the Shares, fair market value shall be
determined in good faith by the Committee. Notwithstanding the preceding, for
federal, state, and local income tax reporting purposes, fair market value shall
be determined by the Committee (or its delegate) in accordance with uniform and
nondiscriminatory standards adopted by it from time to time.

 

2.18 “Fiscal Year” means the fiscal year of the Company.

 

2.19 “Grant Date” means, with respect to an Award, the date that the Award was
granted. The Grant Date of an Award shall not be earlier than the date the Award
is approved by the Committee.

 

2.20 “Incentive Stock Option” means an Option to purchase Shares that is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

 

2.21 “Income from Operations” means as to any Performance Period, the Company’s
or a business unit’s income from operations, determined in accordance with
generally accepted accounting principles.

 

2.22 “Nonemployee Director” means a Director who is an employee of neither the
Company nor of any Affiliate.

 

2.23 “Nonqualified Stock Option” means an option to purchase Shares that is not
intended to be an Incentive Stock Option.

 

2



--------------------------------------------------------------------------------

2.24 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

2.25 “Participant” means an Employee, Consultant or Nonemployee Director who has
an outstanding Award.

 

2.26 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Cash Flow, (b) Earnings per Share, (c)
Income from Operations, (d) Profit After Tax, and (e) Profit Before Tax, (f)
Return on Sales, (g) Revenue and (h) Total Shareholder Return. The Performance
Goals may differ from Participant to Participant and from Award to Award. Any
criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, passage of time and/or against
another company or companies), (iii) on a per-share basis, (iv) against the
performance of the Company as a whole or of a particular audio/visual product or
software product of the Company or any other Company product related to such
products, and/or (v) on a pre-tax or after-tax basis. Prior to the beginning of
the applicable Performance Period, the Committee shall determine whether any
significant element(s) shall be included in or excluded from the calculation of
any Performance Goal with respect to any Participants.

 

2.27 “Performance Period” means any Fiscal Year or such longer period as
determined by the Committee in its sole discretion.

 

2.28 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 6, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events or conditions, as
determined by the Committee, in its discretion.

 

2.29 “Plan” means the Trikon Technologies, Inc. Corporation 2004 Equity
Incentive Plan, as set forth in this instrument and as hereafter amended from
time to time.

 

2.30 “Profit After Tax” means as to any Performance Period, the Company’s or a
business unit’s income after taxes, determined in accordance with generally
accepted accounting principles.

 

2.31 “Profit Before Tax” means as to any Performance Period, the Company’s or a
business unit’s income before taxes, determined in accordance with generally
accepted accounting principles.

 

2.32 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 6.

 

2.33 “Retirement” means a Termination of Service occurring on or after the
earlier of (a) age sixty-five (65), or (b) age fifty-five (55) and the
completion of ten (10) years of service with the Company or an Affiliate.

 

2.34 “Return on Sales” means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s Profit After Tax, divided by the Company’s
or the business unit’s, as applicable, Revenue, determined in accordance with
generally accepted accounting principles.

 

2.35 “Revenue” means as to any Performance Period, the Company’s or business
unit’s net sales, determined in accordance with generally accepted accounting
principles.

 

2.36 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.

 

2.37 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.

 

3



--------------------------------------------------------------------------------

2.38 “Shares” means the shares of common stock of the Company.

 

2.39 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company other than the last corporation in
the unbroken chain then owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

2.40 “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, Retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate; and (b) in the case of
a Consultant, a cessation of the service relationship between the Consultant and
the Company or an Affiliate for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an
Affiliate; and (c) in the case of a Nonemployee Director, a cessation of the
Director’s service on the Board for any reason, including, but not by way of
limitation, a termination by resignation, death, Disability, Retirement or
non-reelection to the Board.

 

2.41 “Total Shareholder Return” means as to any Performance Period, the total
return (change in share price plus reinvestment of any dividends) of a Share.

 

SECTION 3

ADMINISTRATION

 

3.1 The Committee. The Plan shall be administered by the Committee (and/or the
Board, as determined by the Board). The Committee shall consist of not less than
two (2) Directors who shall be appointed from time to time by, and shall serve
at the pleasure of, the Board of Directors. Unless determined otherwise by the
Board, the Committee shall be comprised solely of Directors who both are (a)
“non-employee directors” under- Rule 16b-3, and (b) ”outside directors” under
Section 162(m) of the Code.

 

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees, Directors and Consultants shall be granted
Awards, (b) prescribe the terms and conditions of the Awards, (c) interpret the
Plan and the Awards, (d) adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Plan by Employees, Consultants and
Directors who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, (f) interpret, amend or revoke any such rules,
and (g) effect, with the approval of the stockholders, at any time and from time
to time, an Exchange Program.

 

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan’s qualification under Section 162(m) of the Code or Rule
16b-3.

 

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

 

4



--------------------------------------------------------------------------------

SECTION 4

SHARES SUBJECT TO THE PLAN

 

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan shall not exceed
1,300,000. Shares granted under the Plan may be either authorized but unissued
Shares or treasury Shares.

 

4.2 Lapsed Awards. If an Award is settled in cash or is cancelled, terminates,
expires, or lapses for any reason, any Shares subject to such Award again shall
be available to be the subject of an Award, except as determined by the
Committee.

 

4.3 Adjustments in Awards and Authorized Shares. In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs
such that an adjustment is determined by the Committee (in its sole discretion)
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number and
class of Shares that may be issued under the Plan, the number, class, and price
of Shares subject to outstanding Awards and the numerical limits of Sections
5.1, 6.1 and 7.1. Notwithstanding the preceding, the number of Shares subject to
any Award always shall be a whole number.

 

SECTION 5

STOCK OPTIONS

 

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees, Directors and Consultants at any time and from time
to time as determined by the Committee in its sole discretion. The Committee, in
its sole discretion, shall determine the number of Shares subject to each
Option, provided that during any Fiscal Year, no Participant shall be granted
Options covering more than 300,000 Shares. The Committee may grant Incentive
Stock Options, Nonqualified Stock Options, or a combination thereof.

 

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to the exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement shall also specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.

 

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.

 

5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date.

 

5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.

 

5.3.3 Substitute Options. Notwithstanding the provisions of Sections 5.3.1 and
5.3.2, in the event that the Company or an Affiliate consummates a transaction
described in Section 424(a) of the Code (e.g., the

 

5



--------------------------------------------------------------------------------

acquisition of property or stock from an unrelated corporation), persons who
become Employees, Consultants or Directors on account of such transaction may be
granted Options in substitution for options granted by their former employer. If
such substitute Options are granted, the Committee, in its sole discretion and
consistent with Section 424(a) of the Code, may determine that such substitute
Options shall have an exercise price less than one hundred percent (100%) of the
Fair Market Value of the Shares on the Grant Date.

 

5.4 Expiration of Options

 

5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:

 

(a) The date for termination of the Option set forth in the written Award
Agreement; or

(b) If no date for the termination of the Option is set forth in the written
Award Agreement (other than reference to Section 5.4.1(c)), the expiration of
three (3) months from the date of the Participant’s Termination of Service for
any reason; or

 

(c) The expiration of ten (10) years from the Grant Date.

 

5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant dies
prior to the expiration of his or her Options, the Committee, in its discretion,
may provide that his or her Options shall be exercisable for up to twelve (12)
months after the date of death.

 

5.4.3 Committee Discretion. Subject to the limits of Sections 5.4.1 and 5.4.2,
the Committee, in its sole discretion, (a) shall provide in each Award Agreement
when each Option expires and becomes unexercisable, and (b) may, after an Option
is granted, extend the maximum term of the Option (subject to Section 5.8.4
regarding Incentive Stock Options).

 

5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. After an Option is
granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option.

 

5.6 Payment. Options shall be exercised by the Participant’s delivery of a
written notice of exercise to the Corporate Secretary of the Company (or its
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares. The notice shall
be given in the form and manner specified by the Company from time to time.

 

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent. The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan. As soon as practicable after
receipt of a written notification of exercise satisfactory to the Company and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker), Share certificates (which
may be in book entry form) representing such Shares.

 

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

 

5.8 Certain Additional Provisions for Incentive Stock Options.

 

5.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000.

 

6



--------------------------------------------------------------------------------

5.8.2 Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and/or (b) the Award Agreement or the Committee permits
later exercise (in which case the Option instead may be deemed to be a
Nonqualified Stock Option). No Incentive Stock Option may be exercised more than
one (1) year after the Participant’s Termination of Service on account of
Disability, unless (a) the Participant dies during such one year period, and/or
(b) the Award Agreement or the Committee permit later exercise (in which case
the Option instead may be deemed to be a Nonqualified Stock Option).

 

5.8.3 Employees Only. Incentive Stock Options may be granted only to persons who
are employees of the Company or a Subsidiary on the Grant Date.

 

5.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.

 

SECTION 6

RESTRICTED STOCK

 

6.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees and Consultants in such amounts as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant as Restricted
Stock, provided that during any Fiscal Year, no Participant shall receive more
than 100,000 shares of Restricted Stock.

 

6.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. Unless the Committee
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

 

6.3 Transferability. Except as provided in this Section 6, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

6.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 6.4.

 

6.4.1 General Restrictions. The Committee may set restrictions based upon
continued employment or service with the Company and its Affiliates, the
achievement of specific performance objectives (Company-wide, divisional, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.

 

6.4.2 Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Committee, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the latest date permissible to enable the Restricted
Stock to qualify as “performance-based compensation” under Section 162(m) of the
Code. In granting Restricted Stock that is intended to qualify under Section
162(m) of the Code, the Committee shall follow any procedures determined by it
from time to time to be necessary or appropriate to ensure qualification of the
Restricted Stock under Section 162(m) of the Code (e.g., in determining the
Performance Goals).

 

7



--------------------------------------------------------------------------------

6.4.3 Legend on Certificates. The Committee, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions.

 

6.5 Removal of Restrictions. Except as otherwise provided in this Section 6,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Committee, in its discretion, may accelerate the
time at which any restrictions shall lapse or be removed. After the restrictions
have lapsed, the Participant shall be entitled to have any legend or legends
under Section 6.4.3 removed from his or her Share certificate, and the Shares
shall be freely transferable by the Participant. The Committee (in its
discretion) may establish procedures regarding the release of Shares from escrow
and the removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company.

 

6.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Committee determines otherwise.

 

6.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid, unless otherwise provided in the
Award Agreement.

 

6.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

 

SECTION 7

NONEMPLOYEE DIRECTOR OPTIONS

 

The provisions of this Section 7 are applicable only to Options granted to
Nonemployee Directors.

 

7.1 Granting of Options.

 

7.1.1 Initial Grants. Each Nonemployee Director who first becomes a Nonemployee
Director on or after the effective date of this Plan and who has not previously
been an Employee, automatically shall receive, as of the date that the
individual first is appointed or elected as a Nonemployee Director, an Option to
purchase 20,000 Shares.

 

7.1.2 Ongoing Grants. On the date of each annual meeting of the Company’s
stockholders, each Nonemployee Director who both (a) is a Nonemployee Director
on the date of the annual meeting of the Company’s stockholders for the relevant
year, and (b) has served as a Nonemployee Director for the previous six months,
automatically shall receive an Option to purchase 8,000 Shares; provided,
however, that for the Director then serving as the Chairman of the Board, such
Option shall be to purchase 12,000 Shares.

 

7.2 Terms of Options.

 

7.2.1 Option Agreement. Each Option granted pursuant to this Section 7 shall be
evidenced by a written Award Agreement between the Participant and the Company.

 

7.2.2 Exercise Price. The Exercise Price for the Shares subject to each Option
granted pursuant to this Section 7 shall be 100% of the Fair Market Value of
such Shares on the Grant Date.

 

7.2.3 Exercisability.

 

(a) Each Option granted pursuant to Section 7.1.1 shall become exercisable as to
twenty-five percent (25%) of the Shares on each annual anniversary of the Grant
Date.

 

8



--------------------------------------------------------------------------------

(b) Each Option granted pursuant to Section 7.1.2 shall become exercisable as to
one hundred percent (100%) of the Shares on the earlier of the first anniversary
of the Grant Date and the date of the first annual meeting of the stockholders
of the Company that takes place after the Grant Date.

 

Notwithstanding the preceding, once a Participant ceases to be a Director, his
or her Options which are not then exercisable shall never become exercisable and
shall be immediately forfeited, except to the limited extent provided in the
Section 7.2.5. Shares subject to forfeited Options shall revert to the Company
and again shall become available for grant under the Plan.

 

7.2.4 Expiration of Options. Each Option granted pursuant to this Section 7
shall terminate upon the first to occur of the following events:

 

(a) The expiration of ten (10) years from the Grant Date; or

 

(b) The expiration of twelve (12) months from the date of the Participant’s
Termination of Service for any reason, including the Participant’s death,
Disability or Retirement; or

 

7.2.5 Death of Participant. Notwithstanding the provisions of Section 7.2.4, if
a Participant dies prior to the expiration of his or her Options in accordance
with Section 7.2.4, then (a) one hundred percent (100%) of the Shares covered by
his or her Options shall immediately become one hundred percent (100%)
exercisable, and (b) his or her Options shall terminate twelve (12) months after
the date of his or her death.

 

7.2.6 Not Incentive Stock Options. Options granted pursuant to this Section 7
shall not be designated as Incentive Stock Options.

 

7.2.7 Amendment. Notwithstanding anything herein to the contrary, the Board in
its discretion may increase or decrease the number of Shares subject to future
grants of Options granted pursuant to Sections 7.1.1 and 7.1.2.

 

7.2.8 Other Terms. All provisions of the Plan not inconsistent with this Section
7 shall apply to Options granted to Nonemployee Directors pursuant to this
Section 7.

 

SECTION 8

MISCELLANEOUS

 

8.1 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant under an Award. Any such deferral elections
shall be subject to such rules and procedures as shall be determined by the
Committee in its sole discretion.

 

8.2 No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only.

 

8.3 Participation. No Employee, Director or Consultant shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.

 

8.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the

 

9



--------------------------------------------------------------------------------

Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

8.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

8.6 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 8.7. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, a Participant may, if the Committee
(in its discretion) so permits, transfer an Award to an individual or entity
other than the Company. Any such transfer shall be made in accordance with such
procedures as the Committee may specify from time to time.

 

8.7 Beneficiary Designations. Notwithstanding any contrary provisions of Section
8.6, after the Plan becomes effective, the Committee (in its sole discretion)
may determine that a Participant under the Plan may name a beneficiary or
beneficiaries to whom any vested but unpaid Award shall be paid in the event of
the Participant’s death. Each such designation shall revoke all prior
designations by the Participant and shall be effective only if given in a form
and manner acceptable to the Committee. In the absence of any such designation,
any vested benefits remaining unpaid at the Participant’s death shall be paid to
the Participant’s estate and, subject to the terms of the Plan and of the
applicable Award Agreement, any unexercised vested Award may be exercised by the
administrator or executor of the Participant’s estate. The provisions of this
Section 8.7 shall be effective only if expressly determined by the Committee
after the effective date of the Plan.

 

8.8 No Rights as Stockholder. Except to the limited extent provided in Sections
6.6 and 6.7, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

 

SECTION 9

AMENDMENT, TERMINATION, AND DURATION

 

9.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason. The amendment, suspension, or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any Award theretofore granted to such Participant. No Award
may be granted during any period of suspension or after termination of the Plan.

 

9.2 Duration of the Plan. The Plan shall be effective as of July 26, 2004, and
subject to Section 9.1 (regarding the Board’s right to amend or terminate the
Plan), shall remain in effect thereafter. However, without further stockholder
approval, no Incentive Stock Option may be granted under the Plan after July 25,
2014.

 

10



--------------------------------------------------------------------------------

SECTION 10

TAX WITHHOLDING

 

10.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

 

10.2 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) electing to have the Company withhold otherwise deliverable Shares, or (b)
delivering to the Company already-owned Shares having a Fair Market Value equal
to the amount required to be withheld. The amount of the withholding requirement
shall be deemed to include any amount which the Committee agrees may be withheld
at the time the election is made, not to exceed the amount determined by using
the maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.

 

SECTION 11

LEGAL CONSTRUCTION

 

11.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

11.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

11.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

11.4 Securities Law Compliance. With respect to Section 16 Persons, transactions
under this Plan are intended to qualify for the exemption provided by Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.

 

11.5 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California, other than
its conflicts of laws provisions.

 

11.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

EXECUTION

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.

 

    TRIKON TECHNOLOGIES, INC.

Dated:  July 26, 2004

 

By:

 

WILLIAM J. CHAPPELL

--------------------------------------------------------------------------------

    Title:   Chief Financial Officer

 

11